 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL ARROYO, JR.,                                No. 1:18-cv-01682-DAD-SAB
12                          Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING
14    J.S.T. LLC, et al.,                                MOTION FOR DEFAULT JUDGMENT
15                          Defendants.                  (Doc. Nos. 15. 24)
16

17

18           Plaintiff filed this action on December 11, 2018, against defendants J.S.T. LLC (“JST”)

19   and Chase, Inc. (“Chase”) (collectively, “defendants”) alleging violation of the Americans with

20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; and California’s Unruh Civil Rights Act,

21   California Civil Code § 51, et seq. (Doc. No. 1.)

22           Defendant Chase was served with a summons on February 17, 2019, and the executed

23   summons was filed with the court on March 4, 2019. (Doc. No. 6.) Defendant JST was served

24   with a summons on February 17, 2019, and the executed summons was filed with the court on

25   March 4, 2019. (Doc. No. 7.) Neither defendant filed an answer, responsive pleading, or

26   /////

27   /////

28   /////
                                                         1
 1   otherwise appeared in this action.1 On March 26, 2019, plaintiff filed requests for entry of default

 2   against defendants. (Doc. Nos. 8, 9.) On March 27, 2019, default was entered by the Clerk of

 3   Court against defendants. (Doc. Nos. 10, 11.)

 4          On August 9, 2019, plaintiff filed a motion for default judgment. (Doc. No. 15.) This

 5   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

 6   Local Rule 302. On October 3, 2019, the assigned magistrate judge issued findings and

 7   recommendations recommending that plaintiff’s motion for default judgment be granted. (Doc.

 8   No. 24.) The assigned magistrate judge reduced the requested attorneys’ fees based on the

 9   prevailing hourly rate in this district. (Id. at 22–27.) The findings and recommendations

10   provided that any party could file objections thereto within fourteen (14) days. (Id. at 28.) To

11   date, no objections have been filed and the time for doing so has expired.

12          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

13   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

14   court finds that the findings and recommendations are supported by the record and proper

15   analysis.

16          Accordingly:

17               1. The findings and recommendations issued October 3, 2019 (Doc. No. 24) are

18                  adopted in full;

19               2. The motion for default judgment (Doc. No. 15) is granted in part, with the hourly

20                  reductions from the fees sought as recommended by the magistrate judge;
21               3. Plaintiff is awarded $4,000.00 in statutory damages, $3,060.00 in attorneys’ fees

22                  and $650.00 in costs, for a total award of $7,710.00;

23               4. Plaintiff is granted an injunction requiring defendants to provide disability access

24                  by removing architectural barriers and providing accessible paths of travel at

25
     1
26     The assigned magistrate judge found a discrepancy with the filed proofs of service and ordered
     supplemental briefing prior to the scheduled hearing on the motion for default judgment. (Doc.
27   No. 16.) Plaintiff filed supplemental briefing and an affidavit from the process server which the
     magistrate judge found satisfactorily addressed the noted discrepancy, as explained in the findings
28   and recommendations. (Doc. Nos. 17; 18; 24 at 7–10.)
                                                       2
 1                 27574 Bernard Drive, Kettleman City, California, in accordance with the

 2                 Americans with Disabilities Act of 1990 and the Americans with Disabilities Act

 3                 Accessibility Guidelines;

 4              5. The Clerk of the Court is directed to enter judgment in plaintiff’s favor and close

 5                 this case; and

 6              6. Plaintiff is directed to mail a copy of this order to defendants at their last known

 7                 addresses.

 8   IT IS SO ORDERED.
 9
       Dated:     December 31, 2019
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
